Case 1:12-cv-05103-LGS Document 182-2 Filed 10/24/19 Page 1 of 17




  EXHIBIT 2
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page1 2ofof1617



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for the United States of America
By: JEAN-DAVID BARNEA
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel. No.: (212) 637-2679

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel. MICHAEL I.
LEVINE, M.D.,
                                                              12 Civ. 5103 (LGS)
                         Plaintiff,

              v.

VASCULAR ACCESS CENTERS, L.P., and each of its
subsidiary and/or related corporations, et al.,

                       Defendants.



UNITED STATES OF AMERICA,
                                                               COMPLAINT-IN-
                        Plaintiff-Intervenor,                  INTERVENTION OF THE
                                                               UNITED STATES OF
              v.                                               AMERICA

VASCULAR ACCESS CENTERS, L.P., and each of its
subsidiary and/or related corporations,

                       Defendants.


       1.      The United States of America (the “United States” or “Government”), by its

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

having filed a notice of intervention against defendant Vascular Access Centers, L.P., and its
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page2 3ofof1617



subsidiary and/or related corporations (together, the “VAC Defendants”) 1 pursuant to 31 U.S.C.

§ 3730(b)(4), alleges for its complaint-in-intervention as follows:

                                PRELIMINARY STATEMENT

       2.      This is a civil fraud suit brought by the United States against the VAC Defendants

under the False Claims Act, 31 U.S.C. § 3729 et seq. (“FCA”), to recover damages sustained by,

and penalties owed to the United States as the result of the VAC Defendants’ having submitted

false claims to the Government.

       3.      Vascular Access Centers, L.P., established in 2009, offers vascular medical and

surgery services through the VAC Centers, which operated, during the relevant period (i.e., July

9, 2012, through December 31, 2016), in twelve states and Washington, D.C.

       4.      The VAC Centers provided vascular surgery services to patients with end-stage

renal disease (“ESRD”) who received dialysis. Two of the most common procedures performed

at the VAC Centers were fistulagrams (a radiological procedure in which dye is injected into the

patient’s vein or artery to visualize it) and percutaneous transluminal angioplasties (in which

wires and balloons are inserted into veins or arteries that have narrowed in order to restore the

blood flow). These patients were all enrolled in Medicare.



       1
         In addition to Vascular Access Centers, L.P., the VAC Defendants include Vascular
Access Center of Atlanta LLC; Vascular Access Center of Atlantic County LLC; Vascular
Access Center of Bolivar County LLC; Vascular Access Center of Central Jersey LLC; Vascular
Access Center of Durham LLC; Vascular Access Center of Eatontown LLC; Vascular Access
Center of Georgia LLC; Vascular Access Center of Houston LLC; Vascular Access Center of
Jacksonville LLC; Vascular Access Center of Jersey City LLC; Vascular Access Center of
Memphis LLC; Vascular Access Center of New Orleans LLC; Vascular Access Center of North
Shore Louisiana LLC; Vascular Access Center of Pittsburgh LLC; Vascular Access Center of
Prince George County LLC; Vascular Access Center of Seattle LLC; Vascular Access Center of
South Atlanta LLC; Vascular Access Center of South Los Angeles LLC; Vascular Access Center
of Southern Maryland LLC; Vascular Access Center of Southwest Louisiana LLC; Vascular
Access Center of Trenton LLC; Vascular Access Center of Washington DC LLC; and Vascular
Access Center of West Orange LLC (collectively, the “VAC Centers”).

                                                 2
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page3 4ofof1617



       5.      Pursuant to the Medicare Local Coverage Determinations applicable in the

various jurisdictions in which the VAC Centers operated, Medicare would only reimburse a

provider for procedures for vascular access evaluation and maintenance, including fistulagrams

and angioplasties, on ESRD patients when the patients had certain “diagnostically specific and

appropriate indications.”

       6.      As explained below, the VAC Centers routinely performed fistulagrams and

angioplasties on ESRD patients who did not have the requisite “diagnostically specific and

appropriate indications.” The VAC Centers then submitted claims to Medicare for those

fistulagrams and angioplasties in violation of the FCA. Through this action, the Government

seeks to recover damages and penalties under the FCA for those false claims

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the claim in this action pursuant to 31 U.S.C.

§ 3730(a) and 28 U.S.C §§ 1331 and 1345.

       8.      Venue lies in this District on pursuant to 28 U.S.C. § 1391(b)(2).

                                               PARTIES

       9.      Plaintiff is the United States of America on behalf of its agency the United States

Department of Health and Human Services (“HHS”). The United States filed its notice of partial

intervention in this action on July 9, 2018.

       10.     Relator Michael I. Levine, M.D., is a citizen of the United States and a resident of

New York State, who worked for the VAC Defendants from March 2009 to July 2009 as a

vascular surgeon. He filed his complaint in this action on June 29, 2012. In addition to his

claims against the VAC Defendants, his complaint includes allegations against other defendants

who reside in this District regarding events or omissions that took place in this District.



                                                  3
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page4 5ofof1617



       11.     Defendant Vascular Access Centers, L.P., established in 2005, is a limited

partnership formed under the laws of the Commonwealth of Pennsylvania. Its principal place of

business is 2929 Arch Street, Suite 1705, Philadelphia, PA 19104. It is the majority owner of

each of the VAC Centers.

       12.     Vascular Access Center of Atlanta LLC is a limited liability company formed in

2006 under the laws of the State of Georgia. Its principal place of business is 1776 Peachtree

Street, N.W., Suite 250, Atlanta, GA 30309.

       13.     Vascular Access Center of Atlantic County is a limited liability company formed

in 2008 under the laws of the State of New Jersey. Its principal place of business is 4622 Black

Horse Pike, Suite 102, Mays Landing, NJ 08330.

       14.     Vascular Access Center of Bolivar County LLC is a limited liability company

formed in 2010 under the laws of the State of Mississippi. Its principal place of business is 810

East Sunflower Road, Suite 100B, Cleveland, MS 38732.

       15.     Vascular Access Center of Central Jersey LLC is a limited liability company

formed in 2010 under the laws of the State of New Jersey. Its principal place of business is 1

Wills Way, Central NJ Medical Park, Piscataway, NJ 08854.

       16.     Vascular Access Center of Durham LLC is a limited liability company formed in

2009 under the laws of the State of North Carolina. Its principal place of business is 3624

Shannon Road, Suite 104, Durham, NC 27707.

       17.     Vascular Access Center of Eatontown LLC is a limited liability company formed

in 2010 under the laws of the State of New Jersey. Its principal place of business is 10 Industrial

Way East, Suite 7, Eatontown, NJ 07724.




                                                 4
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page5 6ofof1617



       18.     Vascular Access Center of Georgia LLC is a limited liability company formed in

2007 under the laws of the State of Georgia. Its principal place of business is 688 Walnut Street,

Suite 201, Macon, GA 31201.

       19.     Vascular Access Center of Houston LLC is a limited liability company formed in

2007 under the laws of the State of Texas. Its principal place of business is 9230 Kirby Drive,

Suite 100, Houston, TX 77054.

       20.     Vascular Access Center of Jacksonville LLC is a limited liability company

formed in 2010 under the laws of the State of Florida. Its principal place of business is 6820

Southpoint Parkway, Suite 1, Jacksonville, FL 32216.

       21.     Vascular Access Center of Jersey City LLC is a limited liability company formed

in 2009 under the laws of the State of New Jersey. Its principal place of business is One Journal

Square Plaza, Suite 100, Jersey City, NJ 07306.

       22.     Vascular Access Center of Memphis LLC is a limited liability company formed in

2007 under the laws of the State of Tennessee. Its principal place of business is 1750 Madison

Avenue, Suite 300, Memphis, TN 38104.

       23.     Vascular Access Center of New Orleans LLC is a limited liability company

formed in 2007 under the laws of the State of Louisiana. Its principal place of business is 1

Galleria Boulevard, Suite 110, Metairie, LA 70001.

       24.     Vascular Access Center of North Shore Louisiana LLC is a limited liability

company formed in 2010 under the laws of the State of Louisiana. Its principal place of business

is 915 South Harrison Street, Covington, LA 70433.




                                                  5
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page6 7ofof1617



       25.     Vascular Access Center of Pittsburgh LLC is a limited liability company formed

in 2006 under the laws of the Commonwealth of Pennsylvania. Its principal place of business is

51 Dutilh Road, Suite 100, Cranberry Township, PA 16066.

       26.     Vascular Access Center of Prince George’s County LLC is a limited liability

company formed in 2005 under the laws of the State of Maryland. Its principal place of business

is 1019 Brightseat Road, Landover, MD 20785.

       27.     Vascular Access Center of Seattle LLC is a limited liability company formed in

2006 under the laws of the State of Washington. Its principal place of business is 14220

Interurban Avenue South, Suite A110, Tukwila, WA 98168.

       28.     Vascular Access Center of South Atlanta LLC is a limited liability company

formed in 2007 under the laws of the State of Georgia. Its principal place of business is 150

Country Club Drive, Suite 101, Stockbridge, GA 30281.

       29.     Vascular Access Center of South Los Angeles LLC is a limited liability company

formed in 2007 under the laws of the State of California. Its principal place of business is 11411

Brookshire Avenue, Suite 301, Downey, CA 90241.

       30.     Vascular Access Center of Southern Maryland LLC is a limited liability company

formed in 2010 under the laws of the State of Maryland. Its principal place of business is 7615

Matapeake Business Drive, Suite 101, Brandywine, MD 20613.

       31.     Vascular Access Center of Southwest Louisiana LLC is a limited liability

company formed in 2008 under the laws of the State of Louisiana. Its principal place of business

is 1340 Surrey Street, Suite 101, Lafayette, LA 70501.




                                                6
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page7 8ofof1617



       32.     Vascular Access Center of Trenton LLC is a limited liability company formed in

2005 under the laws of the State of New Jersey. Its principal place of business is 1450 Parkside

Avenue, Unit 18, Trenton, NJ 08638.

       33.     Vascular Access Center of Washington DC LLC is a limited liability company

formed in 2005 under the laws of the District of Columbia. Its principal place of business is

1010 Vermont Avenue N.W., Suite 300, Washington, DC 20005.

       34.     Vascular Access Center of West Orange LLC is a limited liability company

formed in 2007 under the laws of the State of New Jersey. Its principal place of business is 347

Mount Pleasant Avenue, Suite 100, West Orange, NJ 07052.

       35.     The VAC Defendants currently or previously operated vascular surgery practices

in the States of California, Florida, Georgia, Louisiana, Maryland, Mississippi, New Jersey,

North Carolina, Pennsylvania, Tennessee, Texas, and Washington, and in the District of

Columbia.

                                             FACTS

I.     Applicable Statutory and Regulatory Scheme

       A.      The Medicare Program and Local Coverage Determinations

       36.     Pursuant to Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., the

federal Medicare Program was established in 1965 to provide health insurance for elderly and

disabled persons. In 1972, Congress expanded Medicare to provide insurance coverage for

patients with ESRD, regardless of their age. See Pub. L. No. 92-603, § 2991, 86 Stat. 1329, 1463

(1972) (codified at 42 U.S.C. § 1395c).




                                                7
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page8 9ofof1617



       37.     As a general matter, Medicare does not offer coverage for “[e]xaminations

performed for a purpose other than treatment or diagnosis of a specific illness, symptoms,

complaint, or injury,” with limited specified exceptions. 42 C.F.R. § 411.15(a)(1).

       38.     For an ESRD beneficiary, renal dialysis services furnished in or under the

supervision of an ESRD facility are paid under the Medicare Part B benefit through a bundled

rate that comprises routine maintenance dialysis treatment, including drugs, laboratory tests,

equipment, and staff time, as well as monitoring of the patient’s vascular access. See 42 U.S.C.

§ 1395rr(b)(14); 42 C.F.R. part 413, subpart H; Medicare Claims Processing Manual 100-04, ch.

8, § 10. Dialysis-related physician’s services for ESRD beneficiaries are separately paid under

Part B through a monthly capitation payment to a designated physician (generally a nephrologist)

who is responsible for supervising patients with renal failure, by, among other things, assessing

the adequacy of dialysis and managing other conditions secondary to ESRD. See 42 U.S.C.

§ 1395rr(b)(3); 42 C.F.R. § 414.314(a); Medicare Claims Processing Manual 100-04, ch. 8,

§ 140(A). Outpatient procedures necessary to maintain a patient’s vascular access but not

directly related to dialysis, including surgical procedures such as fistulagrams and angioplasties

performed at clinics such as the VAC Centers, are paid separately under Part B on a fee-for-

service basis. See generally 42 U.S.C. § 1395rr(a); 42 C.F.R. § 414.314(b); Medicare Claims

Processing Manual 100-04, ch. 8, § 140(B).

       39.     Under the Medicare statute, “[n]otwithstanding any other provision of this

subchapter, no payment may be made under [Medicare] part A or part B for any expenses

incurred for items or services . . . which are not reasonable and necessary for the prevention of

illness.” 42 U.S.C. § 1395y(a)(1)(B) (emphasis added).




                                                 8
        Case
          Case
             1:12-cv-05103-LGS
               1:12-cv-05103-LGSDocument
                                 Document182-2
                                           30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page910
                                                                     of of
                                                                        1617



        40.    In submitting a Medicare reimbursement form, a healthcare provider implicitly

certifies compliance with § 1395y(a)(1)(B).

        41.    Deciding what is “reasonable and necessary” under § 1395y(a)(1)(B) is delegated

in the first instance to HHS, and the agency may decide whether not to reimburse for certain

types of treatments by promulgating national coverage determinations. HHS contracts with

Medicare Part B carriers to provide coverage for out-of-hospital medical services, and such

carriers may create more refined guidelines, called “local coverage determinations.” These

determinations set regional coverage rules that govern in the absence of or as an adjunct to a

national policy.

        42.    Various Medicare Part B carriers have prepared local coverage determinations

(the “LCDs”) with respect to vascular access services for patients with ESRD in the states in

which the VAC Centers operate. For example, Novitas Solutions, Inc. (“Novitas”, issued LCD

L32465, Hemodialysis Vascular Access Evaluation and Maintenance, was effective in New

Jersey for services performed on or after July 9, 2012, until October 1, 2015. It was superseded

by Novitas’s LCD L35064, Vascular Access for Hemodialysis, which was effective in New

Jersey as well as, as relevant here, in Louisiana, Maryland, Pennsylvania, Texas, and the District

of Columbia, from October 1, 2015, until December 31, 2016.

        43.    LCDs from other Medicare carriers relating to vascular access services for ESRD

patients were in effect during the relevant period in other states in which the VAC Centers

operated. E.g., First Coast Service Options, Inc., LCD L32830, Dialysis (AV Fistula and Graft)

Vascular Access Maintenance, effective in Florida from October 9, 2012, through September 30,

2015.




                                                 9
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page1011ofof1617



        44.    For a provider to seek reimbursement for performing a fistulagram, angioplasty or

related services on an ESRD patient, the LCDs for the regions in which the VAC Centers

operated generally required that the patient have previously undergone a clinical examination

that produced diagnostically specific and appropriate clinical findings demonstrating a need for

therapies to re-establish physiologically appropriate flow in the dialysis fistula, and that such

findings be documented in patients’ medical records.

        45.    For instance, LCD L32465 stated that “[t]ypically, the clinical examination

provides adequate information to determine whether there is hemodynamically significant

dialysis shunt dysfunction.” It then listed clinical findings that “are considered diagnostically

specific and appropriate indications to initiate therapies to re-establish physiologically

appropriate flow in the dialysis fistula.” These included “elevated venous pressure in the AV

dialysis access,” “prolonged bleeding following needle removal,” “loss of ‘machine-like’ bruit,

i.e., short sharp bruit,” and “abnormal physical findings, specifically pulsatile graft/fistula or loss

of thrill.”

        46.    The LCDs further required that, even in the presence of clinical findings

demonstrating a need for therapy generally, angioplasties are considered “reasonable and

necessary” only “when the documentation supports the presence of residual, hemodynamically

significant stenosis, of greater than or equal to 50 percent of the vessel diameter.”

        47.    In the absence of such clinical findings suggesting the need to re-establish

appropriate flow in a dialysis fistula, the LCDs provided that Medicare would not reimburse for

fistulagrams, angioplasties or related procedures.

        48.    The LCDs emphasized that Medicare would not pay for services, including

fistulagrams and angioplasties, that were only screening in nature.



                                                  10
      Case
       Case1:12-cv-05103-LGS
             1:12-cv-05103-LGS Document
                                Document182-2
                                         30 Filed
                                              Filed10/22/18
                                                    10/24/19 Page
                                                              Page1112ofof1617



       B.      The False Claims Act

       49.     The False Claims Act reflects Congress’s objective to “enhance the Government’s

ability to recover losses as a result of fraud against the Government.” S. Rep. No. 99-345, at 1

(1986), reprinted in 1986 U.S.C.C.A.N. 5266. As relevant here, the FCA establishes civil

penalties and treble damages liability to the United States for an individual or entity that:

       (A) knowingly presents, or causes to be presented, a false or fraudulent claim for
       payment or approval; [or]

       (B) knowingly makes, uses, or causes to be made or used, a false record or
       statement material to a false or fraudulent claim.

31 U.S.C. § 3729(a)(1)(A)-(B).

       50.     “Knowing,” within the meaning of the FCA, is defined to include reckless

disregard and deliberate indifference to the truth or falsity of the information. Id. § 3729(b)(1).

       51.     Submitting a reimbursement request to Medicare for medical procedures that do

not comply with an LCD constitutes a false claim actionable under section 3729(a)(1)(A) of the

False Claims Act. Creating medical records for medical procedures that make it appear that they

comply with the LCD and form the basis of a reimbursement request to Medicare constitutes the

creation of false record or statement material to a false claim actionable under section

3729(a)(1)(B) of the False Claims Act.

       52.     Under the Act, the Government is entitled to recover three times the amount of

each claim and, for each claim or overpayment, a civil penalty of not less than $5,500 and not

more than $11,000 for each violation that occurred prior to November 2, 2015, and a civil

penalty of not less than $10,781 and not more than $21,563 for each violation that occurred from

November 3, 2015, until February 2, 2017.




                                                 11
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page1213ofof1617



II.     The VAC Defendants Performed Medical Procedures on ESRD Patients that Did
        Not Comply with the LCDs and Billed Medicare for Those Procedures

        53.     From at least July 9, 2012, to at least December 31, 2016, most VAC Center

patients were individuals with ESRD who regularly required and received dialysis. These

patients required well-functioning vascular access in order to receive dialysis.

        54.     The VAC Defendants contracted with physicians to perform fistulagrams,

angioplasties, and other procedures on ESRD patients at the VAC Centers.

        55.     The VAC Centers regularly scheduled ESRD patients for follow-up office visits

before it was known whether, at the time of those visits, the patients would exhibit clinical

symptoms that would suggest the need to re-establish physiologically appropriate flow in their

dialysis fistula.

        56.     For example, patient KB was seen at a VAC Center on May 3, 2013, and the

medical notes stated that he had “no complaints” and that the visit was for a “3 month follow

up.” The same patient was seen again on August 12, 2013, and the medical notes indicated that

“follow up angiography is planned in 3 months, or sooner should any issues arise.”

        57.     Similarly, patient DD was seen at a VAC Center on May 15, 2013, and medical

notes for her visit indicate that the “follow-up visit/appointment – timeframe” is “3 months.”

The patient was seen again on August 21, 2013, and the medical notes for this visit indicate that

the reason for her visit is “3 MOFO,” meaning three-month follow up, and indicate that the

“follow-up visit/appointment – timeframe” is “3 months.”

        58.     A review of VAC Center patient visits nationwide between July 9, 2012, and

December 31, 2016, shows that patients were routinely seen approximately three months after

their last visit, reflecting the VAC Centers’ practice of scheduling regular follow-up visits

regardless of whether there was a clinical need for the visits.


                                                 12
      Case
       Case1:12-cv-05103-LGS
             1:12-cv-05103-LGS Document
                                Document182-2
                                         30 Filed
                                              Filed10/22/18
                                                    10/24/19 Page
                                                              Page1314ofof1617



       59.     During these follow up visits and otherwise, the VAC Centers regularly

performed, and billed Medicare for, fistulagrams, angioplasties, and related procedures on ESRD

patients as a prophylactic or screening measure, even though the patients presented without any

documented evidence that they exhibited a need for therapies to re-establish physiologically

appropriate flow in the dialysis fistula, such as indications of difficulty with dialysis.

       60.     For example, in patient DD’s visits in May and August 2013, the medical notes

indicated that her “hemodialysis access site on the right arm by [the] fistula showed no

abnormalities. Thrill palpable, bruit heard.” Patient DD had no documented symptoms or

clinical findings demonstrating a need for therapies to re-establish flow in the dialysis fistula.

Nevertheless, VAC Center physicians performed, and billed Medicare for, fistulagrams and

angioplasties during both of these visits.

       61.     Similarly, the VAC Center medical notes for patient KB’s visits on October 9,

2012, and May 3, 2013, indicated that he had an “abnormally functioning dialysis fistula.”

However, neither the VAC Center records nor the records from the dialysis center for the visits

around the same time contain documented symptoms or clinical findings demonstrating a need

for therapies to re-establish flow in the dialysis fistula. Nevertheless, VAC Center physicians

performed, and billed Medicare for, fistulagrams and angioplasties during both of these visits.

       62.     Patient GM1 was seen at a VAC Center on December 5, 2012, and March 6,

2013, and on both occasions, the medical notes indicate that her “chief complaint” is that she has

“no complaints at this time.” No other documented symptoms or clinical findings demonstrating

a need for therapies to re-establish flow in the dialysis fistula exist in the VAC Center’s medical

records for these visits. Nevertheless, VAC Center physicians performed, and billed Medicare

for, fistulagrams and angioplasties during both of these visits.



                                                  13
      Case
       Case1:12-cv-05103-LGS
             1:12-cv-05103-LGS Document
                                Document182-2
                                         30 Filed
                                              Filed10/22/18
                                                    10/24/19 Page
                                                              Page1415ofof1617



       63.     Patient GM2 was seen at a VAC Center on February 21 and August 29, 2013, and

on both occasions, the medical notes from the VAC Center indicate that she had “low flow,”

referring to the flow of blood through the dialysis machine, which is a symptom that may satisfy

the LCD criteria. GM2’s medical records for these visits do not reflect any other reason for the

visits. However, the records from the dialysis center for this patient’s visits for the week leading

up to each visit to the VAC Center do not support the “low flow” entry in the VAC Center’s

medical notes; they reflect no decreased flow in the dialysis machines, and indeed include flow

measurements that were precisely at the level prescribed by her nephrologist. Nevertheless,

VAC Center physicians performed, and billed Medicare for, fistulagrams and angioplasties

during both of these visits, apparently based on a false “low flow” rationale.

       64.     Patient JG was seen at a VAC Center on May 28 and August 27, 2013, and on

both occasions, the medical notes from the VAC Center indicate that he had a “history” of

“working graft in the left arm with increased pulsatility,” referring to the feeling of the fistula

site, which is a symptom that may satisfy the LCD criteria. However, during each of these visits,

the notes indicate that “hemodialysis access site on the right arm by [the] fistula showed no

abnormalities. Thrill palpable, bruit heard.” No other symptoms documented in JG’s medical

records for these visits showed any other reason for the visit or any justification for performing a

fistulagram or angioplasty. Furthermore, the records from the dialysis center for this patient’s

visits for the week leading up to each visit to the VAC Center record no pulsatility or other

abnormalities. Nevertheless, VAC Center physicians performed, and billed Medicare for,

fistulagrams and angioplasties during both of these visits.




                                                  14
       Case
        Case1:12-cv-05103-LGS
              1:12-cv-05103-LGS Document
                                 Document182-2
                                          30 Filed
                                               Filed10/22/18
                                                     10/24/19 Page
                                                               Page1516ofof1617



                                      CLAIMS FOR RELIEF

                                          COUNT ONE
                             (Violation of 31 U.S.C. § 3729(a)(1)(A))

        65.      The Government incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        66.      By submitting claims for reimbursement of services that did not comply with the

LCDs, the VAC Defendants presented, or caused to be presented, false or fraudulent claims for

payment or approval to the United States.

        67.      Such acts were made or done knowingly, as defined in 31 U.S.C. § 3729(a)(1).

        68.      By reason of the VAC Defendants’ above conduct, they are liable to the United

States for treble damages and penalties, in an amount to be determined at trial.

                                          COUNT TWO
                              (Violation of 31 U.S.C. § 3729(a)(1)(B))

        69.      The Government incorporates by reference all paragraphs of this complaint set

out above as if fully set forth herein.

        70.      By submitting claims for reimbursement of services that did not comply with the

LCDs, the VAC Defendants made, used, or caused to be made or used, false records or

statements material to false or fraudulent claims submitted to the United States.

        71.      Such acts were made or done knowingly, as defined in 31 U.S.C. § 3729(a)(1).

        72.      By reason of the VAC Defendants’ above conduct, they are liable to the United

States for treble damages and penalties, in an amount to be determined at trial.

              WHEREFORE, the United States requests that judgment be entered in its favor and

against the VAC Defendants as follows:

                 (a)    treble the United States’ damages, in an amount to be determined at trial,
                        plus an $11,000 penalty for each claim submitted in violation of 31 U.S.C.
                        § 3729(a)(1)(A) for each violation that occurred prior to November 2,

                                                15
 Case
  Case1:12-cv-05103-LGS
        1:12-cv-05103-LGS Document
                           Document182-2
                                    30 Filed
                                         Filed10/22/18
                                               10/24/19 Page
                                                         Page1617ofof1617




                  2015, and a $21,563 penalty for each violation that occurred between
                  November 3, 2015, and February 2, 2017;

           (b)    treble the United States' damages, in an amount to be determined at trial,
                  plus an $11,000 penalty for each claim submitted in violation of 31 U.S.C.
                  § 3729(a)(l)(B) for each violation that occurred prior to November 2,
                  2015, and a $21,563 penalty for each violation that occurred between
                  November 3, 2015, and February 2, 2017;

           (d)    an award of costs pursuant to 31 U.S .C. § 3729(a)(3); and

           (e)    such further relief as is proper.

Dated: October 9, 2018                   GEOFFREY S. BERMAN
New York, New York                       United States Attorney for the
                                         Soth         · , i~
                                By:
                                         J      -DAVID BARNEA
                                         Assistant United States Attorney
                                         Attorney for the United States
                                         United States Attorney's Office
                                         86 Chambers Street, 3rd Floor
                                         New York, NY 10007
                                         Tel: (212) 637-2679
                                         Fax: (212) 637-2686
                                         Email: Jean-David.Barnea@usdoj.gov




                                             16
